Citation Nr: 1808968	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  12-29 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss prior to January 23, 2012, a rating in excess of 10 percent from January 23, 2012 to October 18, 2017, and a rating in excess of 20 percent since October 19, 2017.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  Prior to January 23, 2012, the Veteran's hearing impairment was no worse than Level III hearing loss in the right ear and Level II hearing loss in the left ear.

2.  From January 23, 2012 to November 3, 2014, the Veteran's hearing impairment was no worse than Level IV hearing loss in the right ear and Level IV hearing loss in the left ear.

3.  From November 4, 2014, to October 18, 2017, the Veteran's hearing impairment was manifested by an exceptional patter of hearing impairment, first in the Veteran's right ear, and then later in both ears.

4.  Since October 19, 2017, the Veteran's hearing impairment has been no worse than Level IV hearing loss in the right ear and Level IV hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  Prior to January 23, 2012, the criteria for a compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2017).

2.  From January 23, 2012 to November 3, 2014, the criteria for a rating in excess of 10 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2017).

3.  From November 4, 2014 to October 18, 2017, the criteria for a 20 percent rating, but no more, for service-connected bilateral hearing loss have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2017).

4.  Since October 19, 2017, the criteria for a rating in excess of 20 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to higher disability ratings than those currently assigned for bilateral hearing loss prior to January 23, 2012, from January 24, 2012 to October 18, 2017, and since October 18, 2017.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss disabilities are rated by application of a mechanical process that is explained here.  Initially, VA must determine the Roman numerical designation for the degree of hearing impairment in each ear based upon a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. 
§ 4.85.  In general, the Roman numerical designation is determined through application of 38 C.F.R. § 4.85(h), Table VI.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The Roman numerical designation of impaired efficiency is determined for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  38 C.F.R. 
§ 4.85(b) (2017).

In instances where audiometric testing reveals an exceptional pattern of hearing impairment, Roman numerical designations may be determined under 38 C.F.R. 
§ 4.85(h), Table VIA (2017).  Pursuant to 38 C.F.R. § 4.86, an exceptional pattern of hearing impairment exists where audiometric testing reveals either: (1) pure tone thresholds of 55 decibels or more at each of the frequencies at 1000, 2000, 3000, and 4000 Hertz; or (2) a pure tone threshold at 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  38 C.F.R. §§ 4.85(h); 4.86 (2017).

After the Roman numerical designation has been determined for each ear, VA then determines the appropriate disability rating through application of 38 C.F.R. § 4.85(h), Table VII (2017).  Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  38 C.F.R. § 4.85(e) (2017).

III.  Factual Background and Analysis

Service connection for the Veteran's bilateral hearing loss (diagnosed as high tone deafness, bilaterally) was established by a rating decision in September 1962.  A noncompensable (0 percent) disability rating was assigned for bilateral hearing loss, effective August 13, 1962, pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6100.  
In October 2009, the Veteran filed a claim seeking an increased rating for his service-connected bilateral hearing loss.  In a January 2010 rating decision, the RO continued the previously assigned noncompensable (0 percent) disability rating.  In February 2010, the Veteran filed a notice of disagreement contesting that decision.  In a July 2010 rating decision, the RO again continued the previously assigned noncompensable (0 percent) disability rating.  Later that same month, the Veteran, through his representative, requested reconsideration of the issue based on additional evidence available for review that had not been previously considered.  In August 2012 rating decision, the RO increased the Veteran's disability rating for bilateral hearing loss from 0 percent to 10 percent, effective January 23, 2012.  In December 2017, the RO again increased the Veteran's disability rating for bilateral hearing loss from 10 percent to 20 percent, effective October 18, 2017.  

Under these circumstances, the Board must consider whether the Veteran is entitled to a compensable rating for service-connected bilateral hearing loss prior to January 23, 2012, a rating in excess of 10 percent from January 23, 2012 to October 18, 2017, and a rating in excess of 20 percent since October 19, 2017.

Prior to January 23, 2012

In November 2009, the Veteran underwent a VA audiological examination.  During that examination, the pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were as follows: 45, 55, 65, and 75, in the right ear, respectively, with a pure tone threshold average of 60 decibels; and 45, 55, 65, and 70, in the left ear, respectively, with a pure tone threshold average of 58.75 decibels.  Speech discrimination was 94 percent in the right ear and 94 percent in the left ear.  The Veteran reported difficulty hearing.  The VA examiner diagnosed the Veteran has having bilateral mild to severe sensorineural hearing loss and found significant effects on the Veteran's occupation but no effects on his usual daily activities.
 
Based on the November 2009 examination findings, the average pure tone threshold of 60 decibels for the right ear, along with a speech discrimination percentage of 94 for the right ear, warrants a designation of Roman Numeral II under Table I of 38 C.F.R. § 4.85.  Likewise, the average pure tone threshold of 58.75 decibels for the left ear, along with a speech percentage of 94 percent for the left ear, warrants a designation of Roman Numeral II under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear (poorer ear) is Roman Numeral II, and the left ear (better ear) is Roman Numeral II, the appropriate rating is 0 percent under Diagnostic Code 6100.  Furthermore, audiological testing did not show that the pure tone thresholds at all four specified frequencies 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more, nor that a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, an exceptional pattern of hearing impairment is not shown and 38 C.F.R. § 4.86 is not applicable.

A May 2010 VA treatment report notes that the Veteran was advised of hearing aid options following his November 2009 VA audiological examination.  Subsequently, the Veteran was fitted for hearing aids which were later issued on in June 2010.  However, the evidence of more severe hearing impairment was not shown at that time.

On VA audiological examination in March 2011, the pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were as follows: 45, 55, 65, and 70, in the right ear, respectively, with a pure tone threshold average of 58.75 decibels; and 45, 55, 65, and 65, in the left ear, respectively, with a pure tone threshold average of 57.50 decibels.  Speech discrimination was 88 percent in the right ear and 88 percent in the left ear.  
 
Based on the March 2011examination findings, the average pure tone threshold of 58.75 decibels for the right ear, along with a speech discrimination percentage of 88 for the right ear, warrants a designation of Roman Numeral III under Table I of 38 C.F.R. § 4.85.  Likewise, the average pure tone threshold of 57.50 decibels for the left ear, along with a speech percentage of 88 percent for the left ear, warrants a designation of Roman Numeral II under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear (poorer) is Roman Numeral III, and the left ear (better ear) is Roman Numeral II, the appropriate rating is 0 percent under Diagnostic Code 6100.  Additionally, audiological testing did not show that the pure tone thresholds at all four specified frequencies 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more, nor that a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, an exceptional pattern of hearing impairment is not shown and 38 C.F.R. § 4.86 is not applicable.

January 23, 2012 to November 3, 2014

The Veteran was afforded another VA audiological examination in January 2012.  During that examination, the pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were as follows: 45, 55, 65, and 70, in the right ear, respectively, with a pure tone threshold average of 58.75 decibels; and 45, 60, 60, and 70, in the left ear, respectively, with a pure tone threshold average of 58.75 decibels.  Speech discrimination was 80 percent in the right ear and 84 percent in the left ear.  
 
Based on the January 2012 examination findings, the average pure tone threshold of 58.75 decibels for the right ear, along with a speech discrimination percentage of 80 for the right ear, warrants a designation of Roman Numeral IV under Table I of 38 C.F.R. § 4.85.  Likewise, the average pure tone threshold of 58.75 decibels for the left ear, along with a speech percentage of 84 percent for the left ear, warrants a designation of Roman Numeral III under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear (poorer) is Roman Numeral IV, and the left ear (better ear) is Roman Numeral III, the appropriate rating is 10 percent under Diagnostic Code 6100.  Moreover, audiological testing did not show that the pure tone thresholds at all four specified frequencies 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more, nor that a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, an exceptional pattern of hearing impairment is not shown and 38 C.F.R. § 4.86 is not applicable.

On VA audiological examination in April 2012, the pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were as follows: 50, 55, 65, and 75, in the right ear, respectively, with a pure tone threshold average of 61.25 decibels; and 50, 60, 60, and 75, in the left ear, respectively, with a pure tone threshold average of 61.25 decibels.  Speech discrimination was 84 percent in the right ear and 80 percent in the left ear.

Based on the April 2012 examination findings, the average pure tone threshold of 61.25 decibels for the right ear, along with a speech discrimination percentage of 84 for the right ear, warrants a designation of Roman Numeral III under Table I of 38 C.F.R. § 4.85.  Likewise, the average pure tone threshold of 61.25 decibels for the left ear, along with a speech percentage of 80 percent for the left ear, warrants a designation of Roman Numeral IV under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear (better ear) is Roman Numeral III, and the left ear (poorer ear) is Roman Numeral IV, the appropriate rating is 10 percent under Diagnostic Code 6100.  Moreover, audiological testing did not show that the pure tone thresholds at all four specified frequencies 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more, nor that a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, an exceptional pattern of hearing impairment is not shown and 38 C.F.R. § 4.86 is not applicable.

November 4, 2012 to October 18, 2017

On November 4, 2014, the Veteran presented for an audiological assessment.  The Veteran stated that he had noticed a decrease in his hearing sensitivity since his last evaluation.  Pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were as follows: 55, 65, 65, and 75, in the right ear, respectively, with a pure tone threshold average of 65 decibels; and 50, 60, 65, and 75, in the left ear, respectively, with a pure tone threshold average of 62.50 decibels.  The evaluator diagnosed mild sloping to severe sensorineural hearing loss with excellent word recognition ability.  The evaluator noted that the Veteran had speech recognition of 92 percent at 90/65 dBHL for the right ear; 72percent at 85/65 dBHL for the right ear; 96 percent at 85/65 dBHL for the left ear; and 68 percent at 90/65 dBHL in the left ear.  However, it is unclear whether the Maryland CNC Word List was used to test speech recognition.  

The results of this assessment demonstrate that the Veteran had an exceptional pattern of hearing impairment in his right ear (warranting a Roman Number II or V under Table VI depending on which speech discrimination score is used; and warranting a Roman Numeral V designation under Table VIa).  Although very close, the pure tone thresholds tested for the Veteran's left ear did not meet the criteria to be considered an exceptional pattern of hearing impairment.  Nevertheless, the Board observes that when these measurements are applied to Tables VI and VIa, the Veteran's bilateral hearing loss, at its worst, results in a 20 percent rating under Table VII.

On February 26, 2016, the Veteran presented for another audiological assessment.  The Veteran reported that he does not feel his hearing has changed much since his last hearing evaluation dated November 2014 which indicated mild sloping to severe sensorineural hearing loss.  Pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were as follows: 60, 65, 70, and 80, in the right ear, respectively, with a pure tone threshold average of 68.75 decibels; and 55, 60, 65, and 85, in the left ear, respectively, with a pure tone threshold average of 66.25 decibels.  The evaluator diagnosed mild sloping to severe sensorineural hearing loss with a severe dip at 4000 Hertz and with good word recognition ability.  The evaluator indicated that the Veteran's speech recognition was 80 percent in his right ear and 88 percent in his left ear.  However, it is unclear whether the Maryland CNC Word List was used to test speech recognition. 

The results of this assessment demonstrate that the Veteran had an exceptional pattern of hearing impairment in his right ear.  For the right ear, the pure tone threshold average of 68.75 is combined with speech discrimination score of 80 percent warrants a Roman Numeral IV under Table VI.  The pure tone threshold average of 68.75 also corresponds with Roman Numeral V under Table VIa.  For the left ear, the pure tone threshold average of 66.25 is combined with speech discrimination score of 88 percent warrants a Roman Numeral III under Table VI.  The pure tone threshold average of 66.25 also corresponds with Roman Numeral V under Table VIa.  Evaluation of Roman Numerals IV (poorer ear) and III (better ear) from Table VI results in a 10 percent rating under Table VII.  Likewise, evaluation of Roman Numerals V (poorer ear) and V (better ear) from Table VIa results in a 20 percent rating under Table VII.

October 19, 2017 to the present

On VA audiological examination October 2017, the pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were as follows: 55, 65, 70, and 70, in the right ear, respectively, with a pure tone threshold average of 65 decibels; and 55, 60, 70, and 70, in the left ear, respectively, with a pure tone threshold average of 63.75 decibels.  Speech discrimination was 88 percent in the right ear and 80 percent in the left ear.  
 
Based on the October 2017 examination findings, the average pure tone threshold of 65 decibels for the right ear, along with a speech discrimination percentage of 88 for the right ear, warrants a designation of Roman Numeral III under Table I of 38 C.F.R. § 4.85.  Likewise, the average pure tone threshold of 63.75 decibels for the left ear, along with a speech percentage of 80 percent for the left ear, warrants a designation of Roman Numeral IV under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear (poorer) is Roman Numeral III, and the left ear (better ear) is Roman Numeral IV, the appropriate rating is 10 percent under Diagnostic Code 6100.  However, the Board notes that the October 2017 examination results show an exceptional pattern of hearing impairment (55 decibels or more from 1000 to 4000 Hertz).  See 38 C.F.R. § 4.86(a).  In instances such as this, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in a higher numeral.  Each ear will be evaluated separately.  Under Table VIa, a Roman Numeral V is assigned for the right ear and a Roman Number V is assigned for the left ear based on the average decibel loss of 65 decibels in the right ear and 63.75 decibels in the left ear.  Using Table VII, Roman Numeral V hearing in the right ear and Roman Numeral V hearing in the left ear corresponds to a 20 percent evaluation.


Conclusions

The Veteran's bilateral hearing loss does not warrant a compensable rating prior to January 23, 2012, or a rating in excess of 10 percent from January 23, 2012 to November 3, 2014.  During those periods, the Veteran's service-connected bilateral hearing loss never reached the level of severity to warrant ratings in excess of those previously assigned.  The Board is cognizant of the Veteran's reported difficulties in hearing during these periods.  Still, the application  of the diagnostic criteria to the evidence at hand clearly establishes that the criteria for higher disability ratings were simply not met during these rating periods on appeal.

However, beginning with the November 4, 2014, audiological assessment, the Board observes that the Veteran's right ear hearing impairment met the criteria to be considered an exceptional pattern of hearing impairment.  Although his left ear hearing impairment did not quite meet these criteria, the Board notes that there was evidence of a worsening of the left ear pure tone thresholds when compared to the prior VA examination dated in April 2012.   When considering the exceptional pattern of hearing impairment of the Veteran's right ear, and applying the Roman numeral designations for hearing impairment from either Table VI or Table VIa, the Board finds that the higher numeral corresponds to a 20 percent rating under Table VII. Although it remains unclear whether the Maryland CNC Word Test was used to test the Veteran's speech recognition during the November 2014 audiological assessment, the Board notes the lengthy span of time between the Veteran's April 2012 and October 2017 VA examinations.  In viewing the evidence in a light most favorable to the Veteran, the Board finds that November 4, 2014 represents the earliest evidence of a worsening in the Veteran's hearing.  Additionally, this worsening is confirmed by the subsequent February 26, 2016 audiological assessment showing that the Veteran had an exceptional pattern of hearing impairment in both ears.  When considering the exceptional pattern of hearing impairment both ears and applying the Roman Numeral designations for hearing impairment from either Table VI or Table VIa, the Board finds that the higher numeral corresponds to a 20 percent rating under Table VII.  The October 2017 VA examination findings again show that the Veteran had an exceptional pattern of hearing impairment in both ears.     

Given this evidence and resolving all reasonable doubt in favor of the Veteran, the Board finds that the severity of the Veteran's bilateral hearing loss most nearly approximates the 20 percent rating beginning November 4, 2014.  Accordingly, the Board finds that the Veteran's bilateral hearing loss warrants a 20 percent rating since November 4, 2014.  A thorough review of the evidence reveals that the Veteran's bilateral hearing loss symptomatology has never reached the level of severity to warrant a rating in excess of 20 percent at any time during the rating period since November 4, 2014.     
 
The Board has considered the Veteran's lay statements, in which he generally contends that his hearing is worse than his current ratings.  The Board does not discount the difficulties the Veteran has with his hearing acuity; however, it has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  Here, the objective medical evidence of record consists of a total of four audiological examinations and two audiological assessments.  Even with resolving all reasonable doubt in favor of the Veteran, the Veteran's hearing loss does not rise to the level of a compensable rating prior to January 24, 2012, or a rating in excess of 10 percent from January 24, 2012 to November 3, 2014, but does warrant a 20 percent rating, effective November 4, 2014, as demonstrated in the audiological assessment of that date.  See 38 C.F.R. § 4.85.

ORDER

Prior to January 23, 2012, a compensable rating for service-connected bilateral hearing loss is denied.

From January 23, 2012 to November 3, 2014, a rating in excess of 10 percent for service-connected bilateral hearing loss is denied.

From November 4, 2017, to October 18, 2017, a 20 percent rating, but no more, is granted for service-connected bilateral hearing loss, subject to the laws and regulations governing the payment of monetary benefits.

Since October 19, 2017, a rating in excess of 20 percent for service-connected bilateral hearing loss is denied. 




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


